MEMORANDUM**
Robert Dale Davidson appeals pro se the district court’s order denying his “petition to dismiss indictment challenging jurisdiction of district court on fatally flawed filing of indictment pursuant to Title 18 U.S.C. § 3161(b) and (a).”
Davidson has already filed several 28 U.S.C. § 2255 motions, and the factual predicate for the instant “petition” states a claim that is appropriate for § 2255 motion. Accordingly, the district court properly denied the petition as an unauthorized second or successive § 2255 motion, as required by 28 U.S.C. §§ 2244(b)(3) and 2255.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.